Citation Nr: 0602442	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  05-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Debra Clancy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968, including honorable service in the Republic of 
Vietnam.  The veteran died in June 2000, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board notes that the claims folder is 
reconstructed, and it is unclear if the issue presented to 
the RO was in the form of a reopened claim.  Because the RO 
addressed the merits of the claim in its May 2002 rating 
decision, the Board will do likewise.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides, including Agent 
Orange.

3.  The veteran died in June 2000 of a pulmonary embolism due 
to metastatic colon cancer.

4.  There is an approximate balance of positive and negative 
evidence showing that the veteran's colon cancer was incurred 
as a result of exposure to Agent Orange.


CONCLUSION OF LAW

A service-connected disability contributed substantially and 
materially in producing the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this appeal given the 
favorable nature of the Board's decision.

The appellant asserts that her husband's death was due to 
rectal and colon cancer that developed as a result of his 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  In support of this contention, the veteran's long-
standing treating physician submitted a statement that he 
believed the veteran's rectal cancer was likely due to 
exposure to Agent Orange.  The physician acknowledged that 
there were studies that did not make a connection between 
this type of cancer and exposure to herbicides used in 
Vietnam, but opined that this veteran's rectal cancer was 
developed as a result of service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, certain diseases, not 
including rectal or colon cancer, may be service-connected 
on a presumptive basis if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The record clearly shows that the veteran served in the 
Republic of Vietnam for one year during his tour from 
September 1966 to August 1968.  As such, it is presumed that 
he was exposed to certain herbicides, including Agent Orange.  
Although VA has not determined that rectal or colon cancers 
should be presumed to be a result of exposure to Agent 
Orange, the veteran's treating physician opined that this 
veteran's cancer was likely caused by his exposure to the 
herbicide during service.  Thus, when resolving all 
reasonable doubt in favor of the appellant, the Board finds 
that the veteran's colon cancer was incurred as a consequence 
of service and that this service-connected disability 
substantially and materially contributed to the veteran's 
death.  Therefore, service connection for the cause of the 
veteran's death is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


